DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable Ikumi et al. (JP201702016), and further in view of Takemoto et al. (US20170157804) and Yoshida et al. (US20050142430). 
As to claim 1, Ikumi et al. (JP201702016) discloses a resin decorative part comprising (see e.g. dial plate (in solution) that is made of clear layer 4 represents one carbon fiber in the clear layer 4 in a pseudo manner, wherein clear layer is made of synthetic resin in Par. 23):

the carbon-toned irregular surface has a plurality of unit patterns that constitute a weave of pseudo carbon fiber bundles presenting carbon fiber bundles in a pseudo manner, as the protrusions and depressions that form the carbon-toned pattern (see e.g. rectangular unit pattern in Fig 4-5. prepreg comprise woven carbon fiber in Par. 18. one carbon fiber in the clear layer 4 in a pseudo manner in Par. 23, unit pattern in Fig 2, 4-5, one carbon fiber in the clear layer 4 in a pseudo manner in Par. 23-24),
Ikumi et al. does not discloses protrusions and depressions that form the carbon-toned pattern of each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and
a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction.
Takemoto et al. (US20170157804) discloses woven carbon fiber bundle (see e.g. in figures 6-7, Par. 23) impregnated in resin (see e.g. resin in Par. 9, 23, 25) wherein reduce the surface irregularity of the coated fiber-reinforced resin molded article in Par. 23, by the fiber-reinforced resin base material has a sectional configuration that satisfies a relationship of Db/Da.ltoreq.0.7, where Da (.mu.m) denotes depth of a concave shape formed in the fiber-reinforced resin base material and Db (.mu.m) denotes depth of a concave shape formed in the coating layer.). 

    PNG
    media_image1.png
    508
    642
    media_image1.png
    Greyscale

By comparison, In the instant application, “protrusions and depressions that form the carbon-toned pattern of each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction” corresponds curved portion has structure of the top portion 12d of the unit pattern 12c to ellipse shape (for example, oval shape) and the top portion 12u can be formed to be flat (see e.g. in Par. 55 of instant application). 
Both Ikumi et al. and Takemoto et al. are analogous in the field of woven carbon fiber embedded in resin, it would have been obvious for a person with ordinary skills in 
However due to the fact that Ikumi et al. in view Takemoto et al. does not explicitly discloses the word ellipse or oval, Yoshida et al. is also introduced to specifically disclose the ellipse shape of the carbon fiber bundle. 
Yoshida et al. (US20050142430) discloses woven carbon fiber bundles (see e.g. par. 45, Par. 61) embedded resin, wherein it is preferred that the height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4.  This requirement enables the warp and weft threads to form an ellipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface.  This prevents the piercing of the polymer by the fibers (see e.g. Par. 19).
Both Ikumi et al. in view of Takemoto et al., and Yoshida et al. are analogous in the field of woven carbon fiber bundles embedded in resin, it would have been obvious for  a person with ordinary skills in the art to design the carbon fiber bundle such that the unite pattern or the carbon fiber bundle warp and weft to be ellipse shape as taught by Yoshida et al. in order to reduce the effect of concave and convex portions of the 
As to claim 2.    Ikumi et al. in view of Takemoto et al., and Yoshida et al. discloses the resin decorative part according to claim 1, wherein
a boundary line of the top portion and the pair of
curved portions is an arc-shaped curve protruding from the top portion side toward the curved portion side(see e.g. arched shape in Fig 7 Takemoto et al.).
As to claim 3.    Ikumi et al. in view of Takemoto et al., and Yoshida et al. discloses the resin decorative part according to claim 1, further comprising:
a carbon color layer colored in a carbon color and reflecting light(see e.g. print layer 3 with a carbon color in solution, clear layer can reflect light in Par. 26 in Ikumi et al.), wherein
the carbon-toned irregular surface is disposed on an opposite side of a viewer side of the body, and the top portions of the unit patterns are formed to be concave from the opposite side to the viewer side toward the viewer side (see e.g. Fig 7 of Ikumi et al. showing the laminate structure, concave shape in Fig 7 of Takemoto et al. The base layer and the print layer is formed on the side opposite to the side of viewing with respect to the base in claim 4. The transparent layer formed on the viewing side in claim 6), and
the carbon color layer is laminated on the carbon-toned irregular surface and includes a reflective surface in contact with the unit patterns to reflect light transmitted through the clear decoration (see e.g. print layer 3 with a carbon color in solution in Fig 
As to claim 4.    Ikumi et al. in view of Takemoto et al., and Yoshida et al. discloses the resin decorative part according to claim 2, further comprising:
a carbon color layer colored in a carbon color and reflecting light (see e.g. print layer 3 with a carbon color in solution, clear layer can reflect light in Par. 26 in Ikumi et al.), wherein
the carbon-toned irregular surface is disposed on an opposite side of a viewer side of the body, and the top portions of the unit patterns are formed to be concave from the opposite side to the viewer side toward the viewer side (see e.g. Fig 7 of Ikumi et al. showing the laminate structure, concave shape in Fig 7 of Takemoto et al. The base layer and the print layer is formed on the side opposite to the side of viewing with respect to the base in claim 4. The transparent layer formed on the viewing side in claim 6), and
the carbon color layer is laminated on the carbon-toned irregular surface and includes a reflective surface in contact with the unit patterns to reflect light transmitted through the clear decoration (see e.g. print layer 3 with a carbon color in solution in Fig 7 of Ikumi et al corresponds to carbon color layer 14 in Fig 3 of instant application, reflection state in Par. 26).
As to claim 5.    Ikumi et al. in view of Takemoto et al., and Yoshida et al. discloses the resin decorative part according to claim 1, further comprising:
a colored layer laminated on an opposite side to a viewer side of the body and colored in a carbon color(see e.g. print layer 3 with a carbon color in solution, The base 
the carbon-toned irregular surface is disposed on the viewer side of the body (see e.g. The transparent layer formed on the viewing side in claim 6), and the top portions of the unit patterns are formed to be convex from the opposite side to the viewer side toward the viewer side(see e.g. Fig 7 in Takemoto et al.), and
the clear decoration reflects part of light incident on the carbon-toned irregular surface toward the viewer side and transmit another part of light incident on the carbon-toned irregular surface toward the colored layer side(see e.g. base layer can transmit light in Par. 17, clear layer can reflect light in Par. 26 in Ikumi et al.).
As to claim 6.    Ikumi et al. in view of Takemoto et al., and Yoshida et al. discloses the resin decorative part according to claim 2, further comprising:
a colored layer laminated on an opposite side to a viewer side of the body and colored in a carbon color(see e.g. print layer 3 with a carbon color in solution, The base layer and the print layer is formed on the side opposite to the side of viewing with respect to the base in claim 4. The transparent layer formed on the viewing side in claim 6 in Ikumi et al. ), wherein 
the carbon-toned irregular surface is disposed on the viewer side of the body(see e.g. The transparent layer formed on the viewing side in claim 6), and the top portions of the unit patterns are formed to be convex from the opposite side to the viewer side toward the viewer side(see e.g. Fig 7 in Takemoto et al.), and

As to claim 7.    As to the claim limitation of “The resin decorative part according to claim 1, wherein the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction.”
In the instant application, the applicant discloses “in the above-described carbon decorative panel 1, the unit patterns 12c include at least two kinds of unit patterns 12c with different top portion inclinations D, where the top portion inclination D is the inclination of the long axis P1 along the long side direction of the top portion 12d relative to the reference line Q along the extending direction” is the result that the unit patterns 12c having irregularity that appears as if actual preimpregnated carbon fiber bundles are woven(see e.g. Par. 2 in page 25, Par. 1 in page 26). . 
As discussed above in claim 1, Ikumi et al. in view of Takemoto et al., and Yoshida et al. also discloses a woven preimpregnated carbon fiber bundles. Thus as the result of the woven preimpregnated carbon fiber bundles, the carbon fiber bundle layer in Ikumi et al. in view of Takemoto et al., and Yoshida et al. also meet the claim limitation of “The resin decorative part according to claim 1, wherein the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, 
As to claim 8.    The resin decorative part according to claim 2, wherein
the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction(see discussion of claim 7).
As to claim 9.    The resin decorative part according to claim 3, wherein
the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction(see discussion of claim 7).
As to claim 10.    The resin decorative part according to claim 5, wherein
the unit patterns include at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction(see discussion of claim 7).
As to claim 11.    Ikumi et al. (JP201702016) discloses a dial plate comprising (see e.g. dial plate (in solution) that is made of clear layer 4 represents one carbon fiber in the clear layer 4 in a pseudo manner, wherein clear layer is made of synthetic resin in Par. 23):
a clear decoration having a body disposed in a vehicle and transmitting light (see e.g. clear layer 4 in Fig 3 and Par. 23 that can transmits the wavelength of visible light in 
a low reflection layer laminated on a viewer side of the body to suppress reflection of light(see e.g. clear layer can reflect light in Par. 26 in Ikumi et al., base layer can transmit light in Par. 17, The transparent layer formed on the viewing side in claim 6); and
a design display section disposed on the body and transmitting light such that a design related to the vehicle is illuminated(see e.g. pattern M formed in the clear layer in Par. 35. When light is incident from one light source, for example, from any of the light sources Ll and L2shown in FIG. 2, FIG. 4 in Par. 25) wherein
the carbon-toned irregular surface has a plurality of unit patterns that constitute a weave of pseudo carbon fiber bundles presenting carbon fiber bundles in a pseudo manner, as the protrusions and depressions that form the carbon-toned pattern (see e.g. rectangular unit pattern in Fig 4-5. prepreg comprise woven carbon fiber in Par. 18. one carbon fiber in the clear layer 4 in a pseudo manner in Par. 23, unit pattern in Fig 2, 4-5, one carbon fiber in the clear layer 4 in a pseudo manner in Par. 23-24),
Ikumi et al. does not discloses protrusions and depressions that form the carbon-toned pattern of each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions 
a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction.
Takemoto et al. (US20170157804) discloses woven carbon fiber bundle (see e.g. in figures 6-7, Par. 23) impregnated in resin (see e.g. resin in Par. 9, 23, 25) wherein woven fiber bundle have surface irregularity of protrusions and depressions (see e.g. oval shape or ellipse shape shown in Fig 6-7, Fig 1-3). Takemoto et al. discloses protrusions and depressions that form the carbon-toned pattern of each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction(see e.g. Takemoto et al. also discloses it is desired to reduce the surface irregularity of the coated fiber-reinforced resin molded article in Par. 23, by the fiber-reinforced resin base material has a sectional configuration that satisfies a relationship of Db/Da.ltoreq.0.7, where Da (.mu.m) denotes depth of a concave shape formed in the fiber-reinforced resin base material and Db (.mu.m) denotes depth of a concave shape formed in the coating layer.). 

    PNG
    media_image1.png
    508
    642
    media_image1.png
    Greyscale

By comparison, In the instant application, “protrusions and depressions that form the carbon-toned pattern of each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending direction” corresponds curved portion has structure of the top portion 12d of the unit pattern 12c to ellipse shape (for example, oval shape) and the top portion 12u can be formed to be flat (see e.g. in Par. 55 of instant application). 
Both Ikumi et al. and Takemoto et al. are analogous in the field of woven carbon fiber embedded in resin, it would have been obvious for a person with ordinary skills in 
However due to the fact that Ikumi et al. in view Takemoto et al. does not explicitly discloses the word ellipse or oval, Yoshida et al. is also introduced to specifically disclose the ellipse shape of the carbon fiber bundle. 
Yoshida et al. (US20050142430) discloses woven carbon fiber bundles (see e.g. par. 45, Par. 61) embedded resin, wherein it is preferred that the height A and the width B of the warp thread, and the height C and the width D of the weft thread respectively satisfy 0.2.ltoreq.A/B.ltoreq.0.4 and 0.1.ltoreq.C/D.ltoreq.0.4.  This requirement enables the warp and weft threads to form an ellipse oblong in the surface direction, achieving the effect of reducing the concave and convex portions of the substrate surface.  This prevents the piercing of the polymer by the fibers (see e.g. Par. 19).
Both Ikumi et al. in view of Takemoto et al., and Yoshida et al. are analogous in the field of woven carbon fiber bundles embedded in resin, it would have been obvious for  a person with ordinary skills in the art to design the carbon fiber bundle such that the unite pattern or the carbon fiber bundle warp and weft to be ellipse shape as taught by Yoshida et al. in order to reduce the effect of concave and convex portions of the 

Response to Arguments
Applicant's arguments filed 20/10/2021 have been fully considered but they are not persuasive. 
III.    Non-Statutory Double Patenting 
Non-statutory double patenting are withdrawn due to applicant’s Terminal Disclaimer. 

IV. 35 U.S.C. § 103
Applicant argues that although Ikumi is directed toward an instrument dial 1, Ikumi does not disclose “protrusions and depressions that form the carbon-toned pattern of each of the unit pattern has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape.” 
Takemoto and Yoshida are directed toward an actual woven structure of reinforcing fiber bundles such as carbon fiber. 
Applicant respectfully submits that the purported advantages of reduced surface irregularity/defects of the coated fiber reinforce resin layer and excellent mechanical properties are not a result of the alleged top portion and curved portions of the threads 2, 3. Instead, Takemoto explicitly discloses that these attributes are attributed to the 
Examiner respectfully disagrees:
All three references Ikumi and Takemoto, and Yoshida teaches woven carbon fiber, so all references are analogous arts and teaching of woven carbon fiber pattern or configuration in Takemoto, and Yoshida can be used to teach and modify the woven carbon fiber pattern or configuration in Takemoto. 
Even if it is the manufacturing method of Takemoto which ultimately reduce the finished product surface irregularity and defect, Takemoto still discloses a starting woven carbon fiber substrate or base configuration including alleged top portion and curved portions of the threads which is required in order to achieve a finished final product that is woven carbon fiber based with reduce surface irregularity/defect and excellent mechanical property. Thus Takemoto et al still discloses a woven carbon fiber configuration that is ultimately desired in order to achieve a finished product with minimal surface irregularity/defect and excellent mechanical property. 
For the above reason, the modification is proper and applicant’s argument is not persuasive. 

Applicant argues Takemoto’s suggestion to reduce surface defects in an actual woven fiber reinforced resin and the excellent strength are inapposite to Ikumi’s simulated carbon fiber pattern because Ikumi’s simulated pattern is not subjected to the heat shrinkage caused by concaves at intersections of actual woven threads. Further, not a structural component. Therefore, the strength of an actual woven fiber-reinforced resin is irrelevant to Ikumi’s simulated carbon fiber dial 1.
Examiner respectfully disagrees:
Nowhere has prohibited a decorative product to be weak only, or in another word, a decorative product with strong mechanical property is unwanted or not proper. 
Even if Takemoto et al. discloses a woven fiber configuration that has benefit under heat shrinkage process, does not prohibit the same desired woven fiber configuration to be used under other circumstances. So whether or not the Ikumi et al. discloses a heat shrinkage is not the key, the key is that the carbon fiber configuration in Takemoto et al. can stay mechanical strong by creating minimal defect even if under harsh condition, so Takemoto et al. woven carbon fiber configuration will also be desired under other conditions as well. 
A product with better mechanical property means better quality, harder to break, better durability to a person with ordinary skills in the art. As is why the instant application and all the prior arts uses carbon fiber instead of other weaker fibers. Such applicant’s argument that the motivation of reducing weakness and achieve better mechanical strength for a decorative product is not property modification is false. For example, paper product is not structural component, however even paper product is desired to have better mechanical property to avoid breakage. 
For the above reason, the modification are proper and the applicant’s argument is not persuasive. 

Applicant argues Yoshida teaches an elliptical shape of a warp and weft “in order to reduce the effect of concave and convex portions of the substrate surface, and prevent piercing of the polymer by the fibers.” Office Action, p. 11. Applicant respectfully submits that this motivation to combine the teachings of Yoshida with Ikumi and Takemoto is inapposite to Ikumi’s simulated carbon fiber pattern because Ikumi’s simulated pattern does not include actual fibers and is, therefore, not subjected to piercing by actual fibers.
The proposed combination of Ikumi, Takemoto, and Yoshida fails to disclose at least the features of “the carbon-toned irregular surface has a plurality of unit patterns that constitute a weave of pseudo carbon fiber bundles presenting carbon fiber bundles in a pseudo manner, as the protrusions and depressions that form the carbon-toned pattern,” and “each of the unit patterns has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape,” as recited in amended claims 1 and 11 (emphasis added).
Examiner respectfully disagrees:
The modification is proper because all prior arts and instant application are carbon fiber based, so applicant’s argument that Ikumi et al. does not include actual fiber is false. 
Furthermore Yoshida et al. discloses in Par. 19 that the ellipse configuration ultimately enable the woven carbon fiber article with sufficient strength, wherein it is also desired by the woven carbon fiber article in Ikumi et al. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US20150136015) discloses dial plate comprising carbon fiber pattern. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783          

/SAMIR SHAH/           Primary Examiner, Art Unit 1787